 612DECISIONSOF NATIONALLABOR RELATIONS BOARDHoerner Waldorf CorporationandLittle Rock Print-ing Specialties and Paper Products Union LocalNo. 630,Sub. of the International Printing andGraphic Communications Union.Cases 26-CA-4992 and 26-CA-5390December 29, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND WALTHEROn January 13,1976,Administrative Law JudgeAlvin Lieberman issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has-decided to affirm the rulings,' findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.2As the Administrative Law Judge found, theRespondent disparately enforced a no-solicitationrule to prohibit employees from discussing unionactivities,even though they freely and frequentlydiscussedothernonwork-relatedmattersduringworking time at their place of employment.Because itwas discriminatorily enforced, the no-solicitationrule, though apparently valid on its face, was "anunjustified restriction of the employees' right of self-organization" and as such is unlawful under the Act.SeeInnkeepers of Ohio, Inc., d/b/a Ramada Inn ofFremont,221 NLRB 331 (1975). When the Respon-dent told Rand Stephenson, whom it knew to be anavid union supporter, that he would have to abide bythat rule and refrain from such discussion in order toreturn to work, Stephenson quit rather than complywith the unlawful condition imposed by Respondent.No other employee had ever been told to similarlycomply with the no-solicitation rule in order to keephis job.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(1) of the Act byconditioning Stephenson's continued employmentupon his abandoning the right to engage in conduct1Respondent has exceptedto the fact that theAdministrative Law Judgecorrected the transcript without giving the Respondent an opportunity tocomment on the corrections or make additional ones. Respondent contendsthat the Administrative Law Judge's corrections distort the meaning of thetranscript in a manner prejudicial to the Respondent.We havecarefullyreviewed the AdministrativeLaw Judge's transcript corrections and find thatthey, for themost part,constitute simple grammatical and typographicalchanges. In no instance do the corrections affect the meaning of thesubstantive testimony.Nor doRespondent's own proposed corrections227 NLRB No. 94protected by Section 7 of the Act. We also find, inagreement with the Administrative Law Judge, thatRespondent constructively discharged Stephenson inviolation of Section 8(a)(3) of the Act when Stephen-son was compelled to leave his job rather thanrelinquish his statutory rights.While conceding that Respondent may have en-gaged in 8(a)(1) conduct by conditioning Stephen-son's employment upon compliance with an unlawfulno-solicitation rule, our dissenting colleague does notagree that Respondent constructively dischargedStephenson. Instead, our colleague finds that Re-spondent did not intend to force Stephenson to quitbecause of his union activities and that, in any event,Stephensonwas not asked to abandon such afundamental Section 7 right as to justify his quitting.Our colleague's views on both counts are at odds withthe most fundamental precepts of the Act.Section 7 of the Act guarantees employees "theright to self-organization, to form, join, or assist labororganizations29U.S.C. §157. It is wellrecognized that "organization rights are not viable ina vacuum; their effectiveness depends in somemeasure on the ability of employees to learn theadvantages and disadvantages of organization fromothers."Central Hardware Co. v. N.LRB.,407 U.S.539, 543 (1972). Since the beginning of the adminis-tration of the Act, union solicitation, the right ofemployees to discuss organization among themselves,has been consideredessentialto the free exercise ofSection 7 rights.Peyton Packing Company, Inc., 49NLRB 828 (1943), affd. 142 F.2d 1009 (C.A. 5, 1944),cert.denied 323 U.S. 730. InRepublic AviationCorporation v.N.LR.B.,324U.S. 793, 801-803(1945), the Supreme Court agreed with the Board'sdetermination that invalidrules againstsolicitationare "inimicalto the right of organization." In fact, theright of an employeeto engagein union solicitation isso basic to Section 7 of the Act that a bargainingrepresentative cannot waive that right, no matterwhat concessions are obtained in return.N.LR.B. v.Magnavox Company of Tennessee,415 U.S. 322, 324-327 (1974).At issue in the present case is the right of anemployee toexercisethis right, protected by Section 7of the Act, to engage in organizational activities at theplace of his employment. Addressing itself to theorganizationalrightsof employees, the Supremepurport toalter the meaning of the relevant testimony.We accordingly findthatRespondent was not prejudicedby the AdministrativeLaw Judge'sfailureto giveitanopportunityto comment on the transcript corrections.2Respondent excepts to the use of the word"fired"in that part of thenotice which reads "wc WQ.L pay back to Rand Stephensonany salary lostby him because we fired hum"and to the use of the word"fired" in thesentence immediately preceding.We find merit in Respondent's exception.We shall accordingly change the notice by substituting for theword "fired"the words"constructively discharged." HOERNER WALDORF CORP.Court has stated "No restriction may be placed onthe employees' right to discuss self-organizationamong themselves, unless the employer can demon-strate that a restriction is necessary to maintainproduction or discipline."N.L.R.B. v. Babcock &Wilcox. Company,351 U.S. 105, 113 (1956).Becauseof its discriminatory enforcement, Respondent's no-solicitation rule is without justification and accord-ingly must fall. The Respondent is therefore withoutexcuse for the imposition of its restriction on Steph-enson's organization rights.-Despite this well-established view that the right tosolicit isa sine quanonfor the right to self-organiza-tion, our dissenting colleague apparently considersthat this right to solicit is a "qualified" right and thusnot a fundamental Section 7 right. Obviously, the twoterms are not mutually exclusive. Nowehere in theAct is there any language which states that certainSection 7 rights are less deserving of the Act'sprotections than others. It is true that the right of anemployee to engage in union solicitation at the placeof employmentmaywell be balanced with anemployer's right to maintain discipline or assure that"working time is for work." But the fact that the rightto solicit may be circumscribed in some respects doesnot make it any less protected by the Act in thosesituations where the circumscriptions do not apply.For the Board is charged with balancing conflictinglegitimate interests in order to advance the dominantpurpose of the- Act - "the right of employees toorganize for mutual aid without employer interfer-ence."Republic Aviation, supraat 798.Without theright to solicit, Section , 7's right to organize wouldindeed be a hollow guarantee and the fact thatsolicitation at best may in some instances be lawfullylimiteddoes not detract from this principle norimpair the right.Nor are we impressed by our colleagues's argumentthat Respondent did not intend to force Stephensonto quit because of his union activities and thusRespondent lacked the requisite unlawful motivationfor a violation under Section 8(a)(3) of the,Act. It isinconsequential that the Respondent now proteststhat it did not intend to discourage union member-ship or that it took steps after the fact to rectify itsviolation.The surrounding circumstances to whichour colleague alludes in defense of Respondent donot mitigate the violation. For it is undisputed thatRespondent levied, as a condition for Stephenson'sreturn towork, his compliance with the discriminato-ry no-solicitation rule.Where the natural conse-quence of an employer's actions is discouragement ofunion membership, it is presumed that the employerintended such discouragement since that is the3There was no 8(aXl)allegation in the complaint relating to the disparateapplicationof the rule.613foreseeable consequence of his conduct.The RadioOfficers'Union of the Commercial Telegraphers Union,AFL [A.H. Bull Steamship Company]v.N.LR.B.,347 U.S. 17, 44-48(1954). In this case,Respondent'sintent to discourage membership is plain from thefact that Respondent conditioned Stephenson's re-turn to work upon his compliance with the unlawfulno-solicitation rule.-In a further attempt to excuse Respondent's unlaw-fulconduct,our colleague places the burden ofchoosing the appropriate remedy on Stephenson, whoshould have,according to the dissent,chosen- anycourse-of conduct to remedy Respondent's discrimi-natory conduct but the very one he did. SinceStephenson chose what-the dissent regards as thewrong remedy,our colleague would close the remedi-al doors of the Board.But Stephenson, as a ' layman,would hardly have a sophisticated knowledge of theremedial options open to him, and any burden inthose circumstances should be borne by the wrong-doers instead of the victim.Stephenson's right to quitrather than foresake his statutory rights,i.e., the rightof an employee to protect his Section 7 rights withouthaving to relinquish them or suffer loss of employ-ment due to an employer's discriminatory conduct, isa choice the Board has unfailingly sustained. We doso here in fording that Respondent constructively andunlawfully discharged Stephenson.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as - amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent,. Hoerner WaldorfCorporation,LittleRock,Arkansas, it officers,agents, successors, and assigns, shall take the ' actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.MEMBER WALTHER, dissenting in part and concurringin part:I agree that by conditioning Stephenson's employ-ment upon his compliance with a disparately en-forced,and therefore invalid, rule regarding thediscussion of union business during working timeRespondent may have engaged in conduct circum-scribed by Section 8(a)(1) of the Act.3 I cannot,however, agree that Respondent's conduct consti-tutes a constructive discharge in violation of Section8(a)(3). 614DECISIONSOF NATIONAL LABORRELATIONS BOARD-The record shows -that Respondent voluntarilyrecalled Stephenson after a 3-month layoff andoffered him- a job, despite the fact that it knewStephenson- to- be an avid union supporter. As acondition of his employment, Stephenson was askedto refrain from talking about the Union duringworking time. This_was a request which Respondenthad a perfect right to make, were it not for the factthatRespondent had forfeited this right by priordiscriminatory application of its no-solicitation rule;It was a request-which Respondent in any event couldvalidly have made had it appropriately signaled itsintention to thereafter enforce its no-solicitation rulein a nondiscriminatory manner.Stephenson, accepted, then upon further reflectionrejected,- Respondent's condition and quit his jobrather than comply., Shortly thereafter, Respondent,on December 27, 1974, wrote Stephenson a conciliatory letter in which'it offered to reappraise Stephen-son's employment status. Ali exchange of lettersfollowed and it was agreed that Stephenson wouldaccept reemployment : with Respondent and refrainfrom talking about union business- working time ifRespondent uniformly .enforced its rule concerningdiscussion of nonwork-related matters. Stephensonresumed, employment with Respondent on January29, 1975.Inmy 'view, `the circumstances ,surrounding thetermination of Stephenson's employment fail todemonstrate thatRespondent intended to forceStephenson to quit because` of his union activities.The facts that Respondent voluntarily recalled Steph-enson from layoff and quickly took steps afterStephenson quit to'procure his return to work belieany inference of antiunion motive or purpose. HadRespondent wanted `to rid itself of Stephenson, itwould, not have recalled him. Had Respondent beentruly motivated by a desire to expunge itself of unionadherents or suppress - union activity, it would nothave reemployed Stephenson or moved so expedi-tiously to settle things after Stephenson quit.Nor am I convinced that the condition imposed- byRespondent was sufficiently coercive to warrant thefinding' of a 'constructive discharge. A constructivedischarge in violation of Section 8(a)(3) is usuallymade out where the employer, with the intent ofdiscouraging unionmembership,makes workingconditions so unbearable or unpalatable that theemployee is forced to resign.Cavalier Olds, Inc., 172NLRB 807 (1968);N.LR.B. v. Tennessee Packers,Inc.,FrostyMorn Division,339 F.2d 203 (C.A. 6,1964). Constructive discharge is also made out wherean employer conditions' the employee's continuedemployment on the employee's relinquishment of aSection 7 right and the employee quits rather thancomply with the condition.John B. Shriver, anIndividual, -d/b/a John B. Shriver Company,103NLRB 23 (1953);Block-Southland Sportswear, Inc.,Southland Manufacturing, Inc.,170 NLRB 936 (1968);Interstate 65 Corporation d/b/a Continental Inn, 186NLRB 248 (1970);Swain Manufacturing Company,201NLRB 681 (1973). This latter category ofconstructive discharge presumably equates sacrificeof a Section 7 right with the imposition of harsh andunreasonableworking —conditions.The apparentrationale is that requiring an employee to abandonhis or her rights is so inherently coercive as to justifythe employee in quitting.I cannot agree that, in the circumstances of thiscase,Respondent's requirement that Stephensonabandon what was at best a qualified right, was soonerous and intolerable that Stephenson was justifiedin quitting. I do not find that Stephenson's situationcan, be properly compared to situations where theemployee is presented with the unsettling choicebetween abandoning the union and being fired or isotherwise asked to forgo the-exercise of a fundamen-tal right. SeeAtlas Mills Inc.,3 NLRB 10 (1937);JohnB. Shriver Company, supra; American Enterprises, Inc.,191 NLRB 866 (1971).Stephenson was not without a remedy. He couldhave filed an 8(a)(1) charge with the Board andsought to have Respondent enjoined from discrimi-natorily enforcing-its no-solicitation rule or her couldhave defied Respondent's request and tested its threatto fire him. Either of these alternatives was the propercourse for him to pursue. Accordingly, I would findthatRespondent did not constructively dischargeStephenson in violation of Section 8(a)(3).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question our employees concern-ing their union membership, activities, -and de-sires.''WE WILL NOT threaten our employees with lossof existing privileges or benefits in 'order todiscourage our employees from supporting theUnion.WE WILL NOT solicit the grievances of ouremployees and imply that we will rectify thosegrievances in order to induce our employees not tosupport the Union.WE WILL NOT institute a program to rectify thegrievances ofour employees in order to induce ouremployees not to support the Union.WE WILL NOT require any person to give up anyright given to him by the National Labor Rela- HOERNER WALDORF CORP.LionsAct in order to get a job with us, or tocontinue to work for us, or to be recalled fromlayoff by us.WE WILL NOT discharge, fail to recall fromlayoff, or discriminate against employees in anyotherway in order to discourage them frommembership in the Union.-WE WILL NOT in any other manner interferewith any right given to employees by the NationalLabor Relations Act.As it has been decided that we constructivelydischarged Rand Stephenson because he refusedto give up rights given him by the National LaborRelationsAct,WE wILL pay back to RandStephenson any salary lost by him because weconstructively discharged him.WE WILL respect your right to form any union,to support any union, to help any union, and todeal with us throughanyunion. WE WILL alsorespect your right not to do any of these things.All our employees are free, without any objectionfrom us, to become or remain members of Little RockPrinting Specialities and Paper Products Union LocalNo. 630, or any other union, or not to become orremain members of any union.HOERNERWALDORFCORPORATIONDECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: Thehearing in this proceeding,with all parties represented, washeld before me in Little Rock, Arkansas, on -March 6 andJuly 22 and 23,1975, upon the General Counsel's complaintdated January 30, 1975,1 and Respondent's answer. Ingeneral,the issues litigated were whether Respondentviolated Section 8(a)(1) and (3) of the National LaborRelationsAct, as amended (herein called the Act).2 Moreparticularly, the questions for decision are as follows:1.Did the conditions imposed upon Rand Stephenson,an employee of Respondent, when he was recalled from1The complaint was issued pursuant to charges filed between February 7,1974, and January 20,1975, by Little Rock Printing Specialties and PaperProducts Union Local No. 630.2In pertinentpart thesesectionsprovide:Sec.4(a)It shall bean unfair labor practice for an employer-(I) to interfere with,restrain,or coerce employees in the exercise ofthe rights guaranteed in section 7;(3) by discrimination in regard to hire or tenure of employment orany term or'condition of employment to encourage or discouragemembership in any labor organization ....Section 7,insofar as relevant, states:Sec.7.Employees shall have the right to self-organization,to form,join,or assist labor organizations,to bargain collectively throughrepresentatives of'thieir own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection ...615layoff interfere with rights guaranteed to employees bySection 7 of the Act?2.Was the termination of Stephenson's employmentviolative of Section 8(a)(1) and (3) of the Act?Upon the entire record,3 upon my observation of thewitnesses and their demeanor while-testifying,and havingtaken into acount the arguments made and the briefssubmitted,4 I make the following:FINDINGS OF FACTI.JURISDICTIONRespondent, a corporation, is engaged at Little Rock,Arkansas, in the manufacture and distribution of corrugat-ed boxes. During the year ending on January 29, 1975, arepresentativeperiod,Respondent purchased materialvalued at more than $50,000 from vendors located outsidethe State of Arkansas. Accordingly, I find that Respondentis engaged in commerce within the meaning ofthe Act andthat the assertion of jurisdiction over this matter by theNational Labor Relations Board (herein called the Board)iswarranted.--II.THELABOR ORGANIZATION INVOLVEDLittle Rock Paper Products Union Local No. 630, Sub. ofthe International Printing and Graphic CommunicationsUnion (herein called the Union) is a labor organizationwithin the meaning of the Act.11. INTRODUCTIONBriefly, this case is concerned with the termination ofRand Stephenson's employment with Respondent shortlyafter Stephenson's recall from layoff: The General' Counseland the Union, the Charging Party, contend 5 that Stephen-son was either constructively or actually discharged be-cause of his refusal to submit to a rule prohibiting him fromdiscussing the Union or other nonwork-related mattersduringworking time, although no such condition waspreviously imposed on other employees .6Respondent's position, simply stated, is that Stephensonquit his employment with Respondent under conditions notamounting to a constructive discharge.3 Issued simultaneously is a separate order.correcting obvious inadvertenterrors in the stenographic transcript of thisproceediig. Included in this orderare the corrections sought by the General Counsel in a motion to which noopposition was filed.4Although all the arguments of the parties and the authorities cited bythem,whether appearing in their briefs or made orally at the hearing, maynot be discussed in this Decision, each has been carefully weighed andconsidered.sNotwithstanding that the Union made no opening statement andsubmitted no brief, it became apparent during the hearing that its conten-tions concerning the issues in this case are similar to the General Counsel's.Accordingly,the contentionsof the General Counsel and the Union will bejointly referred to hereinafter as the General Counsel's contentions.6The complaint alleges, and the General Counsel argued in his openingstatement,that Stephenson'sdischarge was constructive.In his brief,however, the General Counsel makes the alternative argument set forth inthe text 616DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. PRELIMINARYFINDINGS AND CONCLUSIONS 7A.The Union's Organizational CampaignAbout November 1973 the Union, which then represent-ed,and still represents,Respondent's production andmaintenanceemployees,begana campaign to organizeRespondent's office workers. On December 12, 1973, theUnion filed a petition for certification. On March 18, 1974,8itwas certified as the collective-bargaining representative ofRespondent's office employees. See, in this connection,Hoerner- Waldorf Corporation,214 NLRB 771 (1974), enfd.525 F.2d 805 (C.A. 8, 1975).B.The Settlement AgreementOn February 7, 1974, while the Union's campaign toorganize Respondent's office workers was in progress, theUnion filed a charge in Case 26-CA-4992 alleging severalviolations of Section 8(a)(1) of the Act by Respondent. OnMarch 4 Respondent entered into an agreement with theUnion in settlement of this charge whereby Respondentundertook to refrain from conduct proscribed by Section8(a)(1).Several days later the settlement agreement wasapproved by the Regional Director for Region 26 of theNational Labor Relations Board.On January 20, 1975, the Union, in Case 26-CA-5390,filed an amended charges alleging that Respondent hadengaged in postsettlement violations of Section 8(a)(1) and(3) of the Act by "discriminatorily [attempting] to imposeunlawful and discriminatory conditions on Rand Stephen-son on or about December 16, 1974... thereby creatingconditions such as to constructively discharge him." 10Based on his investigation of this charge the RegionalDirector, on January 30, 1975, vacated and set aside thesettlement agreementin Case 26-CA-4992 andissued acomplaint alleging as unfair labor practices not onlyRespondent's conduct since the settlement agreementrelating to the termination of Stephenson's employment,but also Respondent's conduct preceding the settlementagreement.' iThe law concerning the circumstances warranting thesetting aside of a settlement agreement and giving consider-ation to presettlement conduct as evidence of violations ofthe Act is clear. "It is the Board's established practice not toconsider as evidence of unfair labor practices conduct of aRespondent antedating a settlement agreement, unless theRespondent. . .has engagedin independent unfair laborpractices since the settlement." 12 In apparent recognitionof the foregoing well-settled principle, Respondent conced-ed at the hearing that, if merit were to be found to thecomplaint's allegations concerning the termination ofStephenson's employment, an order could be entered in therThe purpose of these findings is to furnisha frame of reference withinwhich to consider the facts relating to Respondent's alleged unfair laborpracticesand tothe conclusionsto which they may give rise. To the extentthat the contentionsof the partiesrelatespecifically to the findings madehere, theywill be treated here,although they,as wellas the findings, mayagain be considered in other contexts.8All dateshereinafter mentionedwithoutstating ayear fall within 19749 Theoriginal chargeinCase 26-CA-5390 was filed by the Union onDecember 18, 197410G.C. Exh. 1(1).usual form on the allegations of the complaint dealing withRespondent's presettlement conduct claimed to have beenviolative of Section 8(a)(1) of the Act "as though [they] hadbeen established by evidence," notwithstanding that noevidence would actually be taken.Accordingly, the matters litigated at the hearing relatedonly to the question of whether the postsettlement termina-tion of Stephenson's employment with Respondent wasviolative of Section 8(axl) and (3) of the Act.C.The RuleRespondent contends that there has been for a substan-tialperiod of time an unwritten rule applicable to allemployees, regardless of whether they worked in itsmanufacturing plant or in its office,13 prohibiting themfromdiscussingtheUnion and other nonwork-relatedsubjects during working time. Although seemingly faciallyvalid, the validityof the rule,assuming its existence, wasimpaired by its disparate and discriminatory enforcement.Innkeepers of Ohio, Inc., Ramada Inn of Fremont,221 NLRB331 (1975);CentralHardware Company181NLRB 491(1970), enfd. in this respect 439 F.2d 1321 (C.A. 8, 1971),reversed in another respect 407 U.S. 539.Thus, office employees frequently discussed nonwork-relatedmatters during working time at their desks andelsewhere on Respondent's premises in the presence ofsupervisors and even with supervisors, including HowardByers,Respondent's administration manager. However,except for an occasional mild rebuke for talking too muchnothing further was done about this.In contrast to this leniency in enforcing the rule is thestrict standregardingittaken by Respondent towardStephenson, known to be an avid union supporter, when,during the Union's campaign to organize Respondent'soffice workers, he and a fellow employee, Howard Gardner,talked about the Union in Respondent's copyroom. Uponthis coming to his attention, Byers summoned Stephensonto his office and there firmly "told" Stephenson, as Byerstestified, that he "should not talk about union business oncompany time." Byers admitted, in this connection, that henever gave such an order to any other employee.Furthermore, as also admitted by Vernon Withers,Respondent's personnel manager, Respondent's "policy ofnot permitting Union matters or any other discussion thatwas not job related during working time . . . was neverenforced until it come to Rand Stephenson." Nor, finally,does it appear from the evidence that the continuedemployment of any employee other than Stephenson, aswill be set forth below, was conditioned on his compliancewith the rule.11 In this respect the complaint alleges thatbeforethe settlementRespondent violated Sec. 8(axl) by soliciting grievances from employeesand promising to institute, and instituting,a program of receiving andrectifying employee grievances in order to induce employees to refrain fromsupporting the Union;by interrogating employees concerning their unionsentiments;and by threatening employees with loss of benefits if theysupported the Union12LarranceTankCorporation,94 NLRB 352, 353 (1951).For the sameeffect,see alsoGreenvilleShipbuilding, Inc.,165 NLRB 891, 892 (1967).13Rand Stephensonworkedin Respondent's office. HOERNER WALDORF CORP.617Accordingly, I conclude that by the disparate manner inwhich the rule was enforced it was deprived of whatevervalidity it might otherwise have had.14V. THE ALLEGED UNFAIR LABOR PRACTICESA.Facts Concerning Respondent's AllegedPostsettlementViolations of Section 8(a)(1) and (3)of the Act15Rand Stephenson was initially employed by Respondentin 1964. He was laid off in September 1974.On December 16, 1974, Howard Byers, Respondent'sadministration manager, offered Stephenson a position inRespondent's office which had just become available.Pursuant to Byers' suggestion that he do so, Stephensoncame to Byers' office that afternoon to talk about the job.Upon being informed of the nature of the work he would bedoing and the salary he would receive, Stephenson acceptedRespondent's offer of reemployment.Byers then turned to another subject, the Union. Con-cerning this, as Stephenson testified, Byers stated that he"didn't want [Stephenson] to talk with Howard Gardner insome corner or down the hall or in the copyroom about theunion";16 he "didn't want [Stephenson] to talk toanyemployees in the office about the union"; and he "didn'twant any talk of the union between the hours of 8:00 and5:00." 17Notwithstanding the prohibitions placed on him by Byersconcerning his talking about the Union, Stephenson toldByers that he would start to- work the next day, December17, at 8 a.m. However, during the evening of December 16he gave consideration to what he called the restraints Byers"had imposed on [him] in relation to [his] job [and]primarily [his ] rights to free speech."Accordingly, immediately on his arrival at Respondent'soffice at 8 a.m., on December 17, Stephenson sought anaudience with Byers, Respondent's administration manag-er, to complain about the conditions Byers laid down theprevious afternoon. However, he was unable to speak toByers until about 10 o'clock.- In the meantime Stephensonworked at his new job.When he ultimately saw Byers, Stephenson told him, asByers testified, that he had thought over what Byers hadsaid to him the day before; Byers was "discriminatingagainst [him] and [his] freedom of speech"; and he "couldnot work under these conditions." Byers' response, asStephenson put it, was that it was Respondent's "policy"that he could not "talk about union business during officehours," and that Respondent "chose to enforce it."At this point Byers asked Vernon Withers, Respondent'spersonnelmanager, to come to his office and speak toStephenson.Withers modified Byers' description of Re-spondent's "policy." In this regard,Withers stated to19'The complaint does not allege, nor does the General Counsel contend,that by its disparate enforcement of the rule Respondent violatedSec. 8(a)(1)of the Act.is The complaint alleges in this regard that by imposing illegal conditionsof employment on Rand Stephenson when he was recalled from layoff andby constructively discharging Stephenson Respondent violated Sec. 8(a)(l)and (3pof the Act.16 It will be remembered that Stephenson's conversation about the Unionwith Gardner during the Union's campaign to organize Respondents officeStephenson, as Withers testified, that Respondent "had apolicy [which it has the right to enforce] that unionactivities oranyother activities ... that are not job relatedwas prohibited [on company] time." Withers also toldStephenson that such activity could be engaged in duringbreakandlunch times.As the conference ended Stephenson again announcedthat he could not work under those conditions. Byersreplied that, if that was thecase,Stephensoncould not workfor Respondent.After a subsequent exchange of correspondence betweenthe Union and Respondent, Stephenson was reinstated onJanuary 29, 1975, and was still in Respondent's employ atthe time of the hearing.B.Concluding Findings Concerning Respondent'sPostsettlementViolations of Section 8(a)(1) and (3)of the ActThe legality of the conditions imposed on Rand Stephen-son when he was recalled from layoff depends on thevalidity of Respondent's rule prohibiting discussion byemployees of nonwork-related subjects. Having alreadydecided that the rule is invalid because of its disparate anddiscriminatory enforcement, I fmd that Respondent'srequirement that Stephenson comply with it deprivedStephenson of a right guaranteed him by Section 7 of theAct.Innkeepers of Ohio, Inc., supra.Accordingly, I conclude that, by conditioning Stephen-son's continued employment on his refraining from engag-ing in conduct protected by Section 7, Respondent violatedSection 8(a)(1) of the Act.Kerrville Telephone Company,209NLRB 328 (1974).The second question for decision, insofar as this phase ofthe case is concerned, is whether the postsettlementtermination of Stephenson's employment was also violativeof the Act. In this regard, the Board has "long held that tocondition employment upon the abandonment by employ-ees of the rights guaranteed them by the Act is equivalent todischarging them outright for union activity." 18 This beingso, I further conclude,asthe Board did inBlock-Southland,that Stephenson's quitting his job rather than accepting theillegalconditions of employment imposed on him byRespondent constituted a constructive discharge, as allegedin the complaint, in violation of Section 8(a)(3) of the Act.C.Findings and Conclusions ConcerningRespondent's Alleged Presettlement Violations ofSection 8(a)(1) of the ActHaving found merit to the complaint's allegations regard-ing the termination of Rand Stephenson's employment, Ifurther fmd and conclude, in accordance with Respon-dent's concession made at the hearing that Respondentworkers resulted in Byers' telling Stephenson "not [to] talk about unionbusiness on company time," although other employees were not so severelyrestricted concerning conversations respecting other nonwork-related 'sub-jects.17Byers' testimony concerning his conversation with Stephenson was insubstantial accord with that given by Stephenson.i&Block-Southland Sportswear, Inc., Southland Manufacturing Company,Inc,170 NLRB 936, 938 (1968), enfd.sub nomAmalgamated ClothingWorkers ofAmerica, 420 F.2d 1296 (C.A.D C.,1969). 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in the presettlement violations of Section 8(a)(1) ofthe Act, set forth in the complaint.19 Specifically, I find andconclude that before the settlement Respondent violatedSection 8(a)(l) by soliciting grievances from employees andpromising to institute, and instituting, a program ofreceiving and rectifying employee grievances in order toinduce employees to refrain from supporting the Union; byinterrogating employees concerning their union sentiments;and by threatening employees with loss of benefits if theysupported the Union.VI.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices engaged in by Respondentoccurrring in connection with its operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.VII.THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act, my recommended Order will require Respondentto cease and desist therefrom and to take such affirmativeaction as will affectuate the policies of the Act. In thisconnection, inasmuch as Respondent has already reinstat-ed Rand Stephenson, Respondent will be required only tomake him whole foranyloss of earnings he may havesuffered as a result of his unlawful discharge. Any backpayfound to be due to Stephenson shall be computed inaccordance with the formula set forth inF.W.WoolworthCompany,-90NLRB 289 (1950), and shall include interest inthe -amount and manner provided inIsisPlumbing &Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, and uponthe entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. , By the following conduct Respondent has engagedin,and is engaging in, unfair labor practices within themeaning ofSection 8(a)(1) of the Act:(a) Soliciting grievances from employees and promisingto institute, and instituting, a program of receiving andrectifying employee grievances in order to induce employ-ees to refrain from supporting the Union, thereby interfer-ing with the right of employees to choose the Union for thepurpose of collective bargaining.19As earlier stated,Respondent conceded at the hearing that, if thepostsettlement termination of Stephenson's employment was found to havebeen violative of the Act, an order could be entered in the usual form on theallegationsof the complaint dealing with Respondent'spresettlementconduct claimed to have been in contravention of Sec 8(a)(1) of the Act "asthough [they]had been established by evidence,"notwithstanding that noevidencewould actually be taken.(b) Coerceively interrogating employees concerning theirunion sentiments.(c)Threatening employees with loss of benefits if theysupported the Union.(d)Conditioning the continued employment of RandStephenson upon his refraining from activity protected bySection 7 of the Act.4.By discharging Rand Stephenson, thereby discourag-ing membership in the Union, Respondent has engaged in,and is engaging in, unfair labor practices withn< themeaning of Section 8(a)(3) and (1) of the Act.5.The unfair labor practices engaged in by Respondentas set forth in Conclusions of Law 3 and-4, above, affectcommerce within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER20The Respondent, Hoerner Waldorf Corporation, LittleRock, Arkansas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Soliciting grievances from employees and explicitly orimpliedly promising to institute, or instituting, a program ofreceiving and rectifying employee grievances in order tointerferewith the right of employees freely to choose abargaining representative or to induce employees to rejector refrain from activities in support of Little Rock PrintingSpecialties and Paper Products Union Local No. 630, Sub.of the International Printing and Graphic CommunicationsUnion, or any other labor organization.(b) Coercively interrogating employees concerning theirattitude toward, relationship to, knowledge of, activities onbehalf of, or regardinganyother matter relating to LittleRock Printing Specialties and Paper Products Union LocalNo. 630, Sub. of the International Printing and GraphicCommunications Union, or any other labor organization.(c)Threatening employees with loss of benefits, or anyother form of reprisal, or effectuatinganysuch threats, forjoining,assisting,or in any manner supporting, Little RockPrinting Specialties and Paper Products Union Local 630,Sub. of International Printing and Graphic Communica-tions Union, oranyother labor organization.(d)Conditioning the hire, rehire, recall from layoff,tenure of employment, or any term or condition ofemployment of employees upon their refraining fromengagingin any activity protected by, or guaranteed in,Section 7 of the National Labor Relations Act, as amended.(e)Discouraging membership in Little Rock PrintingSpecialties and Paper Products Union Local No. 630, Sub.of the International Printing and Graphic CommunicationsUnion, or any other labor organization, by discharging20 In theeventno exceptionsare filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and Orderherein shall, asprovidedin Sec.102.48 of the Rulesand Regulations,be adopted by the Boardand becomeitsfindings,conclusions,and Order,and all objections thereto shallbe deemed waivedfor all purposes. HOERNER WALDORF CORP.employees, or by failing to recall employees from layoff, orby discriminating in any other manner against employees inregard to hire or tenure of employment or any term orcondition of employment.-(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the National LaborRelations Act, as amended, or to refrain from any or allsuch activities.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Make Rand Stephenson whole, in the manner setforth in the section of this Decision entitled "The Remedy,"for any loss of earnings he may have suffered by reason ofhis unlawful discharge.21 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuant619(b) Preserve and, upon request, make available to theBoard or - its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order. -(c) Post at its premises in Little Rock, Arkansas, copies ofthe attached notice marked "Appendix." 21 Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices- are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."